DETAILED ACTION
In a communication received on 10 December 2021, applicants canceled claims 7 and 16-21 and amended claims 1, 8, 14, and 15.
Claims 1-6 and 8-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (8,583,769 B1) in view of Rork (US 2015/0193220 A1), and further in view of Johnson (US 2008/0127174 A1).

With respect to claim 1, Peters discloses: a method for a client to obtain objects and updates to the objects from a configuration server (i.e., storing and updating hierarchical sets of configurations deployed and pushed to a set of servers in Peters, col. 4 lines 6-17), the method comprising:
at the client: obtaining, from the configuration server, a list of object identifiers specifying (i) objects that the client needs to synchronize with the configuration server (i.e., providing a base configuration for the server to communicate and retrieve from the server in Peters, col. 9 lines 1-13), and (ii) an initial version identifier for each object on the list of objects (i.e., storing a revision history of instances of a configuration such that older configuration may be retrieved if future updates break or slow performance in Peters, col. 4 lines 18-34);
obtaining, from the configuration server, each object identified on the list of object identifiers at the initial version identified by the initial version identifier of the object (i.e., scripts allowing the server to communicate with a repository for retrieving the configurations to perform base configuration deployment in Peters, col. 8 line 59-col. 9 line 13), said obtaining comprising (i) constructing an object graph in order to have a consistent set of objects with the configuration server, said objects positioned in the object graph according to parent-child relationship (generating hierarchical sets of configurations such that operating system installations are performed first before configuring and installing specific customer application configurations in Peters, col. 8 lines 46-58), and (ii) using the parent-child relationship of the objects in the object graph to request and obtain objects from the configuration server (i.e., scripts specifying which components to install and deploy wherein the operating system may be installed and configured 
in response to said subscribing, obtaining a plurality of responses from the configuration server through the configuration stream, wherein the plurality of responses comprises (i) object identifiers for objects that have been updated since the initial version and now have one or more interim versions (i.e., mirroring master repository of configurations that have been modified and forwarding the updates to configurations to deploy on the target servers in Peters, col. 20 lines 60 through col. 21 lines 1-25);
in response to receiving the interim version numbers for the updated objects, obtaining from the configuration server the updated versions of each object identified by the corresponding object identifier (i.e., scripts specifying the configurations for the server to retrieve from the main repository corresponding to a version maintained in a revision history in Peters, col. 9 lines 1-13, col. 4 lines 18-34),
wherein the updated versions of the objects are obtained from the configuration server in an ascending order based on the object's associated interim version numbers (i.e., the hierarchical nature of the configuration sets dictates that the operating system be deployed before deploying configurations pertaining to customer configurations for applications in Peters, col. 8 lines 46-58); and
in response to receiving the updated versions of the objects, updating the object graph based on the obtained updated versions of the objects (i.e., registering a new customer adds, modifies, or selects new configuration to modify  the state of the hierarchical configurations for edge servers in Peters, col. 2 lines 42-65, fig. 3).


Based on Peters in view of Rork, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rork to improve upon those of Peters in order to improve servicing of software devices by tracking individual software levels of every component for updating the device.

Peters discloses mirroring master repository of configurations that have been modified and forwarding or propagating  the updates to configurations to deploy on the target servers (col. 20 lines 60 through col. 21 lines 1-25).  Peters and Rork do(es) not explicitly disclose the following.  Johnson, in order to improve efficiency of updating a machine by only receiving specific game object files and a linker file (abstract), discloses: , and (ii) one or more interim version numbers for each updated object, wherein each interim version number for a particular updated object represents a version of the particular updated object that is newer than the initial version of the particular updated object (i.e., receiving a linker directive file 110 comprising instructions for including object files and a first version identifier of an object file from the server in Johnson, fig. 2, ¶0041, ¶0050, claim 13).


With respect to claim 4, Peters and Rork does not disclose the following.  Johnson discloses: the method of claim 1, wherein an object store of objects to be configured on the client is maintained by the configuration server (i.e., store updates as taught by storing new or updated object files for updating game systems in Johnson, ¶0057).  The limitation(s) of claim 4 are rejected with the same reasoning as claim 1.

With respect to claim 8, Peters and Rork does not disclose the following. Johnson discloses: the method of claim 1, wherein the plurality of responses and the updated version of the objects are automatically obtained in response to subscribing to the configuration stream (i.e., automatic update as taught by providing updates automatically in Johnson, ¶0090).  The limitation(s) of claim 8 are rejected with the same reasoning as claim 1.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 1.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 1.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 1.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 1.


Claim 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (8,583,769 B1) in view of Rork (US 2015/0193220 A1) and Johnson (US 2008/0127174 A1), and further in view of Amiga et al (US 2009/0241104 A1).

With respect to claim 2, Peters discloses mirroring master repository of configurations that have been modified and forwarding or propagating  the updates to configurations to deploy on the target servers (col. 20 lines 60 through col. 21 lines 1-25).  Rork discloses service delivery network utilizes a topic tree to be served to clients for subscription corresponding to updates (¶0061).  Peters and Rork do(es) not explicitly disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine (¶0009-0011).  Peters, Rork and Johnson do(es) not disclose object graph and subscribing to version information.  Amiga, in order to support aspects of application life cycle using an object hierarchy (abstract), teaches: the method of claim 1, wherein the object graph is a first object graph and is consistent with a second object graph maintained on the configuration server (i.e., synchronize graph as taught by synchronizing the hosted and deployed versions of the object hierarchy in Amiga, ¶0033).
Based on Peters in view of Rork and Johnson, and further in view of Amiga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Amiga to improve upon those of Peters in order to support aspects of application life cycle using an object hierarchy.

With respect to claim 9, Peters discloses mirroring master repository of configurations that have been modified and forwarding or propagating  the updates to configurations to deploy on the target servers (col. 20 lines 60 through col. 21 lines 1-25). Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a 
Based on Peters in view of Rork and Johnson, and further in view of Amiga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Amiga to improve upon those of Peters in order to support aspects of application life cycle using an object hierarchy.

Claims 3, 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (8,583,769 B1) in view of Rork (US 2015/0193220 A1) and Johnson (US 2008/0127174 A1), and further in view of Zhang et al. (US 2014/0115108 A1).

With respect to claim 3, Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine (¶0009-0011).  Peters, Rork and Johnson do(es) not disclose RPC commands and stateful execution of commands.  Zhang, in order to reduce the burden and overhead of command exchange communication by providing a script file for configuring client devices (¶0007), teaches: the method of claim 1, wherein a cliff queue comprising a log of configuration changes is maintained on the configuration server and the cliff queue is atomically updated with configuration changes (i.e., change log as taught by script file generated to include a sequence of commands to be executed by the client in Zhang, ¶0028).
Based on Peters in view of Rork and Johnson, and further in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 5, Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine (¶0009-0011). Rork and Johnson do(es) not disclose RPC commands and stateful execution of commands.  Zhang, in order to reduce the burden and overhead of command exchange communication by providing a script file for configuring client devices (¶0007), teaches: the method of claim 1, wherein the client is configured to make remote procedure calls to get an object at a specified version (i.e., RPC as taught by RPC commands for facilitating transfer of files and other communications between client and server in Zhang, ¶0065).
Based on Peters in view of Rork and Johnson, and further in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang to improve upon those of Peters in order to reduce the burden and overhead of command exchange communication by providing a script file for configuring client devices.

With respect to claim 6, Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine (¶0009-0011).  Rork and Johnson do(es) not disclose RPC commands and stateful execution of commands.  Zhang, in order to reduce the burden and overhead of command exchange communication by providing a script file for configuring client devices (¶0007), teaches: the method of claim 1, wherein the client is configured to make remote procedure calls to subscribe to the configuration stream to automatically get a plurality of configuration changes (i.e., RPC as taught by RPC commands for facilitating transfer of files and other communications between client and server in Zhang, ¶0065).


With respect to claim 12, Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine (¶0009-0011).  Rork and Johnson do(es) not disclose RPC commands and stateful execution of commands.  Zhang, in order to reduce the burden and overhead of command exchange communication by providing a script file for configuring client devices (¶0007), teaches: the method of claim 1, wherein the client is stateful and follows an order that configuration changes are made (i.e., order of updates as taught by script file generated to include a sequence of commands to be executed by the client in Zhang, ¶0028).
Based on Peters in view of Rork and Johnson, and further in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang to improve upon those of Peters in order to reduce the burden and overhead of command exchange communication by providing a script file for configuring client devices.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (8,583,769 B1) in view of Rork (US 2015/0193220 A1) and Johnson (US 2008/0127174 A1), and further in view of Yin (US 2017/0168805 A1).

With respect to claim 10, Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine 
Based on Peters in view of Rork and Johnson, and further in view of Yin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yin to improve upon those of Peters in order to improve security of devices by pushing version information to notify the user to update.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (8,583,769 B1) in view of Rork (US 2015/0193220 A1) and Johnson (US 2008/0127174 A1), and further in view of Pohl (US 6,910,066 B1).

With respect to claim 11, Peters and Rork does not disclose the following.  Johnson discloses updating new gaming object files with a version of new object files from a server to a gaming machine (¶0009-0011).  Peters, Rork and Johnson do(es) not disclose resolving missing files.  Pohl, in order to improve efficiency of caching applets since caching applets require enough space and availability to run applets smoothly (col. 2 lines 3-31), teaches: the method of claim 1, wherein getting the updated version of the objects comprises determining that a set of objects in the object graph are unresolved and calling the configuration server for the set of unresolved objects (i.e., retrieve missing objects as 
Based on Peters in view of Rork and Johnson, and further in view of Pohl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pohl to improve upon those of Peters in order to improve efficiency of caching applets since caching applets require enough space and availability to run applets smoothly.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Peters et al. (8,583,769 B1) in view of Rork (US 2015/0193220 A1) and Johnson (US 2008/0127174 A1), and further in view of Palay et al. (US 2010/0100590 A1).

With respect to claim 13, Peters and Rork does not disclose the following. Johnson discloses receiving by the gaming machine the updated object files for replacing pre-existing game object files identified by the version identifier from the development site (¶0009, ¶0011, and claim 13).  Peters, Rork and Johnson do(es) not explicitly disclose the following.  Palay, in order to adapt to mobile devices in which periods of offline activity needs an efficient synchronization process (¶0006), discloses: the method of claim 1 further comprising 
determining that the client has been disconnected from the server for longer than a threshold time (i.e., initiate a synchronization handshake after an extended period of the device being disconnected from the server in Palay, ¶0088), wherein
(i) synchronizing the client's version of the configured objects and (ii) getting the objects identified by the list of object identifiers are in response to the determination (i.e., subsequent synchronization handshakes include an identifier of server history 
Based on Peters in view of Rork and Johnson, and further in view of Palay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Palay to improve upon those of Peters in order to adapt to mobile devices in which periods of offline activity needs an efficient synchronization process.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
3/12/2022

/S. L./
Examiner, Art Unit 2447 

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447